
Exhibit 10.27



 
Amended and Restated
 
Chief Executive Officer Bonus Plan
 
THE McCLATCHY COMPANY CHIEF EXECUTIVE OFFICER BONUS PLAN
 
(As amended and restated effective May 13, 2008)
 
 
Purpose.  The purpose of The McClatchy Company's Chief Executive Officer Bonus
Plan (the "Plan") is to motivate and reward the chief executive officer ("CEO")
for exceptional performance by making a portion of his cash compensation
directly dependent on The McClatchy Company's ("McClatchy") performance in
operating cash flow, operating cash flow as a percentage of revenue, revenue,
operating income, operating income as a percentage of revenue, pretax income,
pretax income as a percentage of revenue, net income, net income as a percentage
of revenue and/or circulation. The Plan is designed to ensure that the bonus
paid hereunder to the CEO of McClatchy is deductible under Section 162(m) of the
Internal Revenue Code of 1986, as amended, and the regulations and
interpretations promulgated thereunder (the "Code"). The material terms of this
Plan are subject to stockholder approval.

 
Covered Individuals.  The individual entitled to bonus payments hereunder shall
be the CEO of McClatchy.

 
The Committee.   The Committee shall consist of at least two outside directors
of McClatchy that satisfy the requirements of Code Section 162(m).  The
Committee shall have the sole discretion and authority to administer and
interpret the Plan in accordance with Code Section 162(m). 

 
Amount of Bonus.  The bonus payment for the CEO shall be determined based on an
objective formula(e) established by the Committee in writing with respect to
each performance period no later than the latest time permitted by the Code. The
formula(e) shall incorporate one or more of the objective business criteria
identified in the Purpose paragraph above, and the objective financial business
criteria shall be determined by the Committee in accordance with generally
accepted accounting principles. The term "performance period" shall mean the
service period for which the bonuses are payable. The maximum aggregate bonus
payable to the CEO under this Plan for any performance period shall not exceed
$3,000,000. The Committee may also, in its sole discretion, reduce any bonus
payable to the CEO for any reason.

 
Payment of Bonus.  Annual bonus payments are made in cash. Each annual bonus is
not considered earned until the last business day of the performance period, and
payment of a given year's bonus requires that the CEO be on McClatchy's payroll
as of such date. The Committee may make exceptions to these requirements in the
case of retirement, death or disability, as determined by the Committee in its
sole discretion. No bonus shall be paid unless and until the Committee makes a
certification in writing required by Code Section 162(m).

 
Amendment and Termination.  McClatchy reserves the right to amend or terminate
this Plan at any time. Plan amendments will require stockholder approval only to
the extent required by applicable law.

 

